As filed with the Securities and Exchange Commission on February 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March31 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. HODGES FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 89.5% Apparel Manufacturing: 4.1% Crocs, Inc. * $ Heelys, Inc. *1 Oxford Industries, Inc. Food Services: 9.4% Krispy Kreme Doughnuts, Inc. * Luby's, Inc. * 2 Rocky Mountain Chocolate Factory, Inc.1, 2 General Manufacturing: 23.1% A.T. Cross Co. - Class A *1 CARBO Ceramics, Inc. Cummins, Inc. Texas Industries, Inc. Trinity Industries, Inc. Westport Innovations,Inc. * ZAGG, Inc. * Internet Services: 2.0% Ancestry.com, Inc. * Mining, Oil & Gas Extraction: 23.5% Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. HyperDynamics Corp. * National Oilwell Varco, Inc. SandRidge Energy, Inc. * Transocean Ltd. Movie Production & Theaters: 1.2% Cinemark Holdings, Inc. Publishing Industries: 12.7% A.H. Belo Corp. - Class A1,2 Belo Corp. * Retail: 2.3% Chico's FAS, Inc. Transportation & Warehousing: 11.2% Bristow Group, Inc. Frozen Food Express Industries, Inc. * United Continental Holdings, Inc. * Union Pacific Corp. TOTAL COMMON STOCKS (Cost $130,394,821) PARTNERSHIP & TRUST: 9.8% Land Ownership & Leasing: 9.8% Texas Pacific Land Trust1, 2 TOTAL PARTNERSHIP & TRUST (Cost $10,187,390) WARRANT: 0.0% Food Services: 0.0% Krispy Kreme Doughnuts, Inc., Expiration: March, 2012* 77 TOTAL WARRANT (Cost $0) 77 Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 1.7% Internet Services: 0.0% Amazon.com, Inc., Expiration: January, 2012, Exercise Price: $200.00 Transportation Equipment: 1.7% The Boeing Co., Expiration: January, 2012, Exercise Price: $60.00 The Boeing Co., Expiration: May, 2012, Exercise Price: $50.00 TOTAL CALL OPTIONS PURCHASED (Cost $2,428,070) Shares SHORT-TERM INVESTMENT: 0.0% Money Market Fund: 0.0% Fidelity Money Market Portfolio - Select Class, 0.143%3 TOTAL SHORT-TERM INVESTMENT (Cost $1,546) TOTAL INVESTMENTS IN SECURITIES: 101.0% (Cost $143,011,827) Liabilities in Excess of Other Assets: (1.0)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of December 31, 2011, the total market value of the investments considered illiquid were $8,268,800 or 5.57% of total net assets. 3 7-day yield as of December 31, 2011. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annural and annual report. Hodges Fund Summary of Fair Value Exposure at December 31, 2011 (Unaudited) Hodges Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
